Gray, C. J.
It appears, by the statement made in support of this bill at the hearing before a single justice, that it was not filed by the plaintiff corporation for its protection, but by the attorney, at the expense and for the benefit of one of the two persons claiming the fund, after the other had recovered judgment in an action at law brought by him against this plaintiff, in defence of which the same attorney had pleaded the right of the first. To maintain a bill of interpleader under such circumstances would contravene the general principles of equity, as well as the twenty-seventh rule in chancery of this court.
Decree affirmed, with costs.